Citation Nr: 0115045	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-02 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a psychiatric 
disorder identified as bipolar disorder.


REPRESENTATION

Appellant represented by:	Steven E. Kirkland, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his friend


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served honorably from November 1968 to June 1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 decision in which the RO found 
that the veteran had not submitted new and material evidence 
sufficient to reopen his claim for service connection for 
bipolar disorder.

A hearing was held before the undersigned Member of the Board 
at the RO in Houston, Texas in December 2000.  At that 
hearing the veteran submitted additional evidence accompanied 
by a waiver of review by the agency of original jurisdiction.  


FINDING OF FACT

New evidence has been presented since the last final RO 
decision in February 1995 that bears directly and 
substantially on the claim of service connection for a 
psychiatric disorder and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  


CONCLUSION OF LAW

New and material evidence has been submitted for the purpose 
of reopening the veteran's claim of service connection for a 
psychiatric disorder identified as bipolar disorder.  38 
U.S.C.A. §§ 5107, 5108, 7105 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.104(a), 3.156(a) (2000).




REASONS AND BASES FOR FINDING AND CONCLUSION

In a July 1982 decision, the Board denied the veteran's claim 
for service connection for a psychiatric disorder then 
identified as a manic depressive type illness.  By this  
decision, the Board concluded that the veteran's psychiatric 
disability was not incurred in or aggravated by his period of 
service, and that his psychosis did not become manifest to a 
degree of 10 percent within one year from the date of 
separation from service.  

In a February 1995 decision, the RO determined that the 
veteran had not submitted new and material evidence 
sufficient to reopen his previously denied claim.  The 
veteran was notified of this decision in a February 1995 
letter, but did not appeal within one year.  

The February 1995 RO decision is final with respect to this 
issue and the claim will not thereafter be reopened or 
allowed, except as otherwise provided.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103 (2000).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000).  

For the purpose of determining whether a case should be 
reopened, the credibility of any factual statements added to 
the record is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The evidence received in connection with the veteran's 
attempt to reopen his claim of service connection for a 
psychiatric disorder includes a transcript of the veteran's 
December 2000 hearing, as well as statements by the veteran, 
his friends and relatives, and his representative.  These 
statements essentially indicate that the veteran has had 
symptoms of his current psychiatric disorder since separation 
from service in 1971.  

The new evidence also includes a DA Form 20 and service 
department personnel records, which document the veteran's 
record of assignments. 

In addition, the veteran has also submitted numerous medical 
records, which, for the most part, show ongoing treatment for 
his psychiatric problems.  Particularly noteworthy among 
these records is a detailed medical report of a forensic 
psychiatric consultation by a private physician dated in 
December 2000 and submitted with a waiver at the time of the 
veteran's hearing.  The Board notes that in this report the 
private psychiatrist concluded that it was his medical 
opinion that the veteran did experience onset of a Bipolar I 
disorder (manic-depressive illness), mixed type, within one 
year from the date of termination of wartime service.  

On review of the record, the Board finds that the above noted 
additional evidence of record is new.  The credibility of the 
statements of the veteran with regard to his symptomatology 
must be presumed for purposes of determining whether a claim 
is reopened.  See Justus, Id.  

The Board also finds that the additional medical evidence, 
especially the forensic psychiatric consultation report, is 
relevant and probative as to the question of service 
connection for a psychiatric disorder and is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  See 38 C.F.R. § 3.156(a).  

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric disorder 
to include bipolar disorder is reopened.  


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a psychiatric disorder, the 
appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.


REMAND

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000). See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In the case of a claim for disability compensation, the 
assistance provided by VA shall include providing a medical 
examination when such an examination is necessary to make a 
decision on the claim.  An examination is considered 
"necessary" if the evidence of record (both medical and lay, 
including statements from the veteran himself) contains 
competent evidence of a current disability or persistent or 
recurrent symptoms of disability; and the evidence indicates 
that the disability or symptoms may be associated with the 
veteran's active service; but the evidence does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 38 
C.F.R. § 5103A(d)).

Here, the Board observes that while the newly submitted 
medical evidence includes a private physician's diagnosis of 
bipolar disorder as well as that physician's positive opinion 
regarding a nexus to service, the veteran has not been 
afforded a VA examination for the purpose of determining the 
etiology of any current psychiatric disorder.  

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Here, the Board finds that the veteran should be 
afforded a VA examination to determine the nature and 
etiology of any psychiatric disorder.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Prior to any examination the RO should assist the veteran in 
obtaining any pertinent records.  Along these lines, the 
Board notes that the veteran has apparently been receiving 
Social Security Administration (SSA) disability benefits.  
There are, however, no records on file pertaining to such 
benefits.  The Court has made it abundantly clear that the 
records concerning awards of Social Security disability 
benefits are relevant and must be obtained.  Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  The RO should contact the 
SSA and attempt to obtain copies of the decision granting 
benefits as well as any medical evidence used in reaching 
that decision.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard, 
supra.; VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claims, the case is remanded to the 
RO for the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
provide him the opportunity to submit any 
additional medical evidence or 
information or argument to support his 
claim for service connection for a 
psychiatric disorder.  The veteran should 
also be requested to submit the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
VA and non-VA, who have treated him for 
symptoms of his psychiatric disorder 
since separation from service in 1971.  
When the veteran responds, and provides 
any necessary authorizations, the named 
health care providers should be contacted 
and asked to provide copies of all 
clinical records documenting their 
treatment, which are not already in the 
claims folder.  The veteran should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  Then after all available records have 
been added to the claims file, the 
veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of any current 
psychiatric disorder.  All necessary 
tests and studies should be accomplished, 
and all clinical manifestations should be 
reported in detail. The claims file must 
be made available to and reviewed by the 
examiner prior to the requested study.  
In so doing, the VA examiner should 
carefully consider the findings in the 
report of the December 2000 private 
psychiatrist's examination.  Then, the VA 
examiner should be directed to provide a 
medical opinion as to whether the veteran 
has a psychiatric disorder due to 
service.  Specifically, the examiner 
should identify the date of onset of the 
veteran's current psychiatric disability.  
If such identified disability is found to 
have begun within one year of service 
discharge, the examiner should state 
whether the degree of disability of that 
disability was at least 10 percent per 
applicable regulations (these should be 
provided to the examiner).  The examiner 
should reconcile and discuss any findings 
or opinions that are in conflict with 
medical findings or opinions of record.  
Complete rationale for the opinions 
expressed should be provided.  

4.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  

5.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claim. In doing so, the RO 
should consider all pertinent evidence of 
record, and all applicable laws, 
regulations, and case law.  If any 
benefit sought on appeal is not granted, 
the veteran and his attorney should be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  The veteran has the right to submit 
additional evidence and argument on the matter or 
matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 



